Citation Nr: 1712912	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  16-18 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 




INTRODUCTION

The Veteran had active service in the U.S. Army from February 1957 to December 1961.  The Veteran died in August 2015.  The appellant is his surviving spouse.

The appellant is seeking service connection for cause of the Veteran's death.  Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the Army and to his family, and his service to his country is greatly appreciated.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Following the certification of the case to the Board, appellant submitted additional evidence.  Although the record does not contain a waiver of initial RO consideration of this additional evidence, the Board notes that the appeal was certified after February 2, 2013.  Absent an express request from the appellant, the Board is able to proceed with consideration of this evidence in the first instance.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126  Stat. 1165  (amending 38 U.S.C. § 7105  to provide for an automatic waiver of initial Agency of Jurisdiction (AOJ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for the cause of the Veteran's death REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran died in August 2015; his death certificate identifies the cause of death as respiratory failure and spontaneous intracerebral hemorrhage.  

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312 (a) (2016).  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).

The appellant asserts that the Veteran's death intracerebral hemorrhage was caused by his service-connected traumatic brain injury (TBI) residuals. 

VA obtained a medical opinion on the issue, and the examiner opined that the Veteran's intracerebral hemorrhage was caused by his non-service connected hypertension.  See April 2016 VA examination.  

The appellant submitted a copy of a February 2017 medical study indicating that a concussion "is an independent risk factor for both ischemic and hemorrhagic strokes."  

When VA undertakes to obtain an examination, it must ensure that the examination and opinion therein is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the April 2016 VA examiner did not have access to this medical information which is pertinent to the appellant's claim, the Board finds that VA must obtain an addendum medical opinion regarding the cause of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the case a VA examiner for an addendum medical opinion regarding whether the Veteran's cause of death is related to his military service or to his service-connected disabilities, including TBI residuals.  The entire claims file should be reviewed by the VA examiner.  The examiner must specifically consider the February 2017 medical study submitted by the appellant.  After reviewing the claims file, the reviewer should specifically opine as to the following:

a) Whether any of the Veteran's service-connected disabilities, to include TBI residuals, more likely, less likely, or at least as likely as not (50 percent or greater probability) caused, substantially and materially contributed to, combined to cause, or aided or lent assistance to the production of death, to include respiratory failure and spontaneous intracerebral hemorrhage.  A rationale for the opinion expressed must be provided.  If the examiner opines that the above question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why that is so must be provided.

2. Readjudicate the appellant's claim.  If the benefit sought remains denied, the appellant and her attorney should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.       

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


